Citation Nr: 1410469	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-15 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen service connection for a low back disorder, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel






INTRODUCTION

The Veteran had active service from December 1982 to December 1988.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 administrative decision by the Regional office (RO) in Indianapolis, Indiana.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his April 2010 substantive appeal, the Veteran indicated that he desired to testify at a Board videoconference hearing.  To date, it does not appear that the Veteran has been scheduled for a hearing.  Because hearings are scheduled by the RO (see 38 C.F.R. § 20.704(a) (2013)), a remand is warranted to satisfy his hearing request.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested videoconference Board hearing at the RO before a Veterans Law Judge.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


